DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 13 recites “a third film part located at one side of the main film part in a second direction crossing the first direction” in lines 6-7. This recitation introduces a new “second direction” since a “second direction” in which the short side jig parts extend is previously recited in claim 10. Claim 13 goes on to recite “a fourth film part located at an opposite side of the main film part in the second direction” in lines 8-9. It is unclear which second direction is being referred to in lines 8-9 because two distinct “second directions” are recited (i.e. one in claim 10 and another in claim 13, lines 6-7). Looking at the instant specification, drawing, and claims, it appears that these “second directions” are the same. For examination purposes, claim 13 has been construed as reciting “a third film part located at one side of the main film part in [[a]] the second direction 
Claim 16 recites a “display panel comprising a main display area comprising longer sides extended in a first direction and shorter sides extended in a second direction” in lines 2-4. Claim 16 goes on to recite display panel edge areas extending as follows: “a first edge area at a side of the main display 

Allowable Subject Matter
Claims 1-12 are allowed. It is well known and conventional in the prior art to provide a window jig with bent edges to accommodate a window with curved edges. This is taught, for example, by Choi (US 2018/0056638), Chen (US 2019/0315111), and Kim (US 2017/0100922). However there is no 
Examiner notes that claim 16 also requires such a protective cap coupled with a short side jig part. Therefore the method claims will also be in condition for allowance if amended to overcome the rejection under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746